t c memo united_states tax_court michael e graham petitioner v commissioner of internal revenue respondent docket no 8147-07l filed date jerry w neagle for petitioner susan k greene for respondent memorandum opinion goeke judge this collection review case is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent contends that this court lacks jurisdiction because respondent issued no notice_of_determination to petitioner for the taxable years or years in issue or with respect to petitioner’s outstanding liabilities for section trust fund recovery penalties for the tax periods ending march june or date penalty periods in issue collectively periods in issue petitioner counters that he was improperly denied a collection hearing under sec_6320 collection hearing and asserts that he is entitled to a review of respondent’s denial alternatively petitioner argues that we should find respondent issued a valid determination in response to his timely request for a collection hearing and deny respondent’s motion to dismiss for lack of jurisdiction on that ground because we find that petitioner failed to timely request a collection hearing after respondent on or about date sent petitioner a sec_6320 notice sec_6320 notice_of_federal_tax_lien nftl filing under sec_6323 we will grant respondent’s motion as to the unpaid taxes assessed before that date however we also find that petitioner timely requested but was denied a collection hearing in response to a sec_6320 notice mailed on or about date insofar as that sec_1 all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure while the decision letter concerning petitioner’s equivalent_hearing under sec_6320 and or included the year petitioner did not include among the years in dispute therefore it is not before us to decide notice included unpaid tax_liabilities assessed after date therefore we will dismiss this case as to the unpaid taxes assessed after that date on the ground that respondent improperly denied petitioner’s collection hearing request and failed to issue a valid determination on the issues petitioner raised regarding those unpaid taxes background at the time he petitioned the court petitioner resided in houston texas some of the facts pertinent to this case are set forth in detail in graham v commissioner docket no graham i and are recited here insofar as relevant to our disposition of the instant motion on date respondent issued a notice_of_deficiency to petitioner and his wife rosalind l graham for the years through petitioner and ms graham timely filed a petition for redetermination on date the court entered an order and decision holding that for the tax_year there was no deficiency and that petitioner and ms graham had made an overpayment of dollar_figure because of an amount_paid in that had been applied to however the court also 3the decision in graham v commissioner docket no enforced a stipulation of settlement by the parties petitioner later filed a motion to withdraw the stipulation which was denied determined that petitioner and as to one penalty ms graham jointly was liable for additions to tax and or penalties totaling dollar_figure and an additional penalty of percent of the statutory interest on dollar_figure under sec_6653 for tax_year the court held that petitioner was jointly liable with ms graham for a deficiency of dollar_figure and an addition_to_tax under sec_6661 of dollar_figure the court also determined that petitioner was individually liable for a deficiency of dollar_figure additions to tax and or penalties of dollar_figure and an additional penalty of percent of the statutory interest due on dollar_figure under sec_6653 after an appeal to the court_of_appeals for the fifth circuit 134_fedappx_704 5th cir this court issued a final_decision on date identical to the order and decision entered on date except that ms graham was relieved of joint liability for the graham i decision the first notice on or about date respondent mailed a sec_6320 notice the first notice to petitioner via certified mail at hi sec_4 because is not a year in issue in this case references to in the graham i decision are omitted address on walden lane in houston texas the walden address the first notice showed the following unpaid tax_liabilities type of liability income_tax income_tax income_tax income_tax income_tax income_tax year the first notice required petitioner to request a hearing by date while petitioner was living at the walden address at the time petitioner has no recollection of receiving the first notice and did not request a collection hearing in respondent filed an nftl with the county clerk of harris county texas on date the second notice on date respondent mailed a sec_6320 notice to petitioner at an address on candlewood park lane in katy texas the candlewood address on the same date respondent mailed an identical sec_6320 notice to ms graham at the same address which was returned as unclaimed collectively the second for simplicity any liabilities relating to periods not addressed in the petition have been omitted from the descriptions of the sec_6320 notices and nftls because they are not before the court notice the second notice informed petitioner of a second nftl filing the second notice showed the following unpaid tax_liabilities type of liability income_tax income_tax income_tax income_tax income_tax income_tax sec_6672 penalty sec_6672 penalty sec_6672 penalty_period the second notice required petitioner to request a collection hearing by date respondent filed two nftls with the county clerk of fort bend county texas on date in addition to amounts that respondent had assessed before issuing the first notice and filing the nftl in the nftls included the following assessments type of liability income income income period date assessed unpaid balance dollar_figure dollar_figure dollar_figure sec_6672 penalty sec_6672 penalty sec_6672 penalty dollar_figure dollar_figure dollar_figure petitioner moved from the candlewood address to an address on boheme drive in houston texas the boheme address on or before date he filed a change_of address form with the u s postal service usps with instructions to begin forwarding mail from the candlewood address to the boheme address on date petitioner received the second notice on date it presumably had been forwarded pursuant to petitioner’s change_of address form on date respondent received a request for a collection_due_process_hearing from petitioner and ms graham regarding and the penalty periods in issue this request was not timely after learning from one of respondent’s revenue officers that the hearing request was not timely and therefore petitioner and ms graham would not be entitled to a collection hearing petitioner withdrew his request the parties dispute when the days in sec_6320 begin to run however under either party’s interpretation the request for a sec_6320 hearing was not timely petitioner’s counsel submitted the withdrawal solely on behalf of petitioner the third notice on or about date respondent mailed at least two sec_6320 notices collectively the third notice to petitioner at the boheme address notifying him of nftls filed against him regarding the following unpaid tax_liabilities type of liability income_tax income_tax income_tax income_tax income_tax income_tax year respondent claims to have sent petitioner on or about the same date a sec_6320 nftl regarding the penalty periods in issue while respondent has not produced a copy of this sec_6320 notice the request for a collection hearing that petitioner mailed to respondent on date discussed below does include the unpaid sec_6672 penalties for the penalty periods in issue furthermore petitioner does not claim that he did not receive a third notice including the sec_6672 penalties therefore for purposes of deciding whether to grant respondent’s motion we infer that the third notice included notices of liens filed for all of the taxes and periods in issue about the same time respondent mailed to petitioner and ms graham notices of additional federal_tax_lien filing regarding taxes for which respondent had already sent nftls on june and several nftls regarding all of the types of taxes and periods in issue including the penalty periods in issue were recorded in harris county texas the third notice informed petitioner that he was required to request a collection hearing by date on date petitioner requested an in-person collection hearing to appeal the collection actions taken regarding liabilities for all of the periods in issue the hearing request stated that petitioner was not contesting the court’s graham i decision in any way but he claimed that respondent’s nftls did not conform to the liabilities listed in the graham i decision the nonconformance issue an appeals officer scheduled a telephone conference call for date petitioner did not object to receiving a telephone conference in lieu of a face-to-face hearing relying on the date deadline for requesting a collection hearing provided in the sec_6320 notice that addressed the income_tax liabilities the appeals officer notified petitioner that his request was timely as to his income_tax liabilities for the following years and therefore after the collection hearing the appeals officer intended to issue a determination_letter regarding those years and a decision letter for the penalty periods for which the hearing request was not timely ie the penalty periods in issue petitioner spoke with the appeals officer at the scheduled date and time and explained that he disagreed with the liabilities shown on the nftls but he wished to postpone the hearing until after respondent’s collection officers had time to make some adjustments according to the case activity record an internal_revenue_service irs employee tried to zero out petitioner’s account for as a result of the graham i decision but was apparently unsuccessful the appeals officer did not make any additional notes in the case activity record regarding petitioner’s account upon researching respondent’s internal records the appeals officer discovered that respondent had previously mailed the first and second notices which together covered all of the same types of liabilities and tax periods as the third notice to petitioner in and respectively accordingly the appeals officer determined that petitioner was not entitled to a the case activity report notes are not clear but they indicate that the irs employee tried to clear petitioner’s account by posting a code indicating that the time for collection had expired instead of simply clearing the balance however this was most likely unsuccessful because the time for collection had not yet expired collection hearing because he failed to request one in response to the first or second notice the appeals officer also noted in the case activity record that petitioner had had a prior opportunity to raise the nonconformance issue and therefore could not raise it during an equivalent_hearing accordingly the only remaining issues the appeals officer would entertain would be collection alternatives in a date letter the appeals officer explained that petitioner had had a prior opportunity to raise the nonconformance issue therefore he could not raise it during the equivalent_hearing the appeals officer scheduled another telephone conference for date to discuss collection alternatives while petitioner never raised the issue of collection alternatives the appeals officer told petitioner that before the telephone conference he would need to submit copies of expenses listed on an enclosed form 433-a collection information statement for wage earners and self-employed individuals and bank statements and corresponding canceled checks for the past months the appeals officer informed petitioner that if he did not call and or provide the financial information the case would be closed petitioner did not call at the scheduled time or provide any of the financial information requested petitioner explained in his pretrial filings that he never sought or wanted an equivalent_hearing in an date decision letter the appeals officer stated that while petitioner’s collection hearing request had not been filed within the time prescribed under sec_6320 and or she had given him an equivalent_hearing she concluded that all legal and procedural requirements had been met regarding the filing of the nftls and that the filing of the nftls was sustained the appeals officer acknowledged that petitioner had raised the nonconformance issue and reprinted petitioner’s argument in the decision letter as follows the taxpayer disputes the amount of the liabilities reflected in the notice s of federal_tax_lien the and income_tax issues are the subject matter of the order and decision entered by the tax_court in docket the decision document the service has not followed the decision document in filing the notice s of federal_tax_lien however the appeals officer would not address this argument because she believed petitioner had had a prior opportunity to raise the nonconformance issue on date petitioner filed a petition with the court seeking review of respondent’s denial of his requested relief with respect to the nftls on date respondent filed a motion to dismiss for lack of jurisdiction on the grounds that no notice_of_determination under sec_6320 was sent to petitioner and the appeals_office never made a determination with respect to any of the periods in issue discussion the tax_court is a court of limited jurisdiction and we may exercise that jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction under sec_6320 and sec_6330 depends upon the issuance of a valid determination and the filing of a timely petition for review see 123_tc_1 affd 412_f3d_819 7th cir 117_tc_122 116_tc_263 114_tc_492 see also rule b in the absence of a determination this court lacks jurisdiction generally a determination comes in the form of a notice_of_determination following a collection hearing offiler v commissioner supra pincite if a taxpayer receives a sec_6320 notice and fails to timely request a collection hearing the taxpayer generally receives an equivalent_hearing that concludes when an appeals officer issues a decision letter 119_tc_252 while a decision letter generally includes the same information as a notice_of_determination a taxpayer is usually not entitled to judicial review of a decision letter 116_tc_255 cf craig v commissioner supra pincite a predicate for the issuance of a notice_of_determination over which we have jurisdiction is the delivery of a sec_6320 notice to the taxpayer in accordance with sec_6320 see also sec_6330 where the court determines that it lacks jurisdiction because the taxpayer did not receive a valid determination the basis of dismissal may depend on whether the secretary mailed a sec_6320 notice to the taxpayer’s last_known_address or otherwise served the notice in the manner prescribed by sec_6320 kennedy v commissioner supra pincite if the secretary fails to mail a sec_6320 notice to the taxpayer at his last_known_address or otherwise comply with sec_6320 we dismiss the case on the ground that the purported sec_6320 notice is invalid id kennedy v commissioner tcmemo_2008_33 buffano v commissioner tcmemo_2007_32 if the secretary mails the sec_6320 notice to the taxpayer at the correct address we dismiss the case on the ground that the taxpayer failed to timely request a collection hearing pickell v commissioner tcmemo_2008_60 however where the taxpayer timely requests a collection hearing but receives an equivalent_hearing concluded by a decision letter we have held that in certain circumstances the court may treat the decision letter as a valid determination and review the decision letter under sec_6330 craig v commissioner supra pincite these circumstances arise where the appeals officer in a mistaken belief that the hearing request was untimely conducts an equivalent_hearing where she considers the same issues that she would have considered at a collection hearing and then issues a decision letter that is similar in content to a notice_of_determination but is titled decision letter and contains a statement that the taxpayer is not entitled to judicial review id when the secretary mails multiple sec_6320 notices to a taxpayer the taxpayer’s right to a collection hearing is generally tied to the first valid sec_6320 notice the taxpayer receives with respect to the taxable_period to which the unpaid tax included on the sec_6320 notice relates 126_tc_183 pragasam v commissioner tcmemo_2006_86 sec_301_6320-1 a-b1 proced admin regs if the first notice is invalid because it was not mailed to the taxpayer’s last_known_address the next valid sec_6320 notice will be treated as a substitute sec_6320 notice and will entitle the taxpayer to a collection hearing see sec_301_6320-1 a- a12 proced admin regs if after the first valid sec_6320 notice is mailed the commissioner makes an assessment for a different type of tax or a different period or makes an additional_assessment of tax of the same type and for the same period not including an assessment of accruals of interest or penalties on a tax previously assessed the taxpayer is entitled to a new sec_6320 notice and a collection hearing on the new assessments sec_301_6320-1 a-d1 proced admin regs respondent argues that the court lacks jurisdiction because the appeals_office never made a determination for purposes of sec_6330 with respect to respondent’s lien actions for any of the periods in issue while petitioner received an equivalent_hearing and a decision letter respondent argues that the decision letter was not a valid determination petitioner raises six arguments as to why we should deny respondent’s motion to dismiss all of the nftls are invalid because their accompanying sec_6320 notices were mailed before the nftls were recorded therefore the sec_6320 notices associated with those nftls are also invalid some of the nftls are also invalid because they were filed in the wrong location therefore the sec_6320 notices associated with those nftls are also invalid assessment of the tax_liabilities for and before the court’s graham i decision was final under sec_7481 was improper the assessments of income_tax for and are inconsistent with the court’s graham i decision the first and second notices were not mailed to the correct address and six of the assessments were made after the first notice was mailed therefore petitioner’s failure to request a collection hearing after the first notice does not preclude his entitlement to a collection hearing as to liens arising from those new assessments petitioner claims that his first two arguments the alleged invalidity of the nftls are relevant to our decision because he believes that if an nftl is a nullity for purposes of sec_6323 it does not activate the hearing notice provisions of sec_6320 therefore petitioner would not be foreclosed from obtaining a collection hearing because of his failure to timely request one after receiving the first or second notice because those sec_6320 notices were invalid as discussed above the validity of a sec_6320 notice may be relevant to the court’s determination of the proper grounds for dismissal of a case over which we lack jurisdiction however nothing in sec_6320 indicates that the validity of a sec_6320 notice depends upon the validity of the related nftl and petitioner cites no authority to support his position to the extent that petitioner attacks the validity of the sec_6320 notices on the ground that sec_6320 if we were to accept petitioner’s argument the third sec_6320 notice would also be invalid however because we reject petitioner’s argument we need not address any new issues this would raise requires a sec_6320 notice to be mailed after the nftl is recorded we reject this argument as well sec_6320 provides that the secretary shall notify the taxpayer of the filing of an nftl not more than business days after the day of the filing of the notice of lien nothing in the statute the accompanying regulations or the legislative_history indicates that the secretary is prohibited from notifying a taxpayer of the filing of an nftl before the nftl is actually recorded to the contrary we rejected this argument in golub v commissioner tcmemo_2008_122 see also muldavin v commissioner tcmemo_2002_182 to read such a requirement into sec_6320 would be of no benefit to taxpayers who presumably would prefer to be notified as early as possible that nftls have been or will be filed against them such a requirement would also place an unnecessary administrative burden on the secretary to ensure that sec_6320 notices are issued within a particular 5-day window especially since the secretary may not know the exact date that an nftl will be recorded in the state and local clerks’ offices petitioner’s third argument that respondent assessed the liabilities for and before those liabilities were finally determined in graham i is irrelevant to the question of the court’s jurisdiction it is a matter that should be raised during a collection hearing not a matter that we may consider to determine whether petitioner was entitled to or received a collection hearing petitioner’s fourth argument that the assessments of income_tax for and are inconsistent with the court’s graham i decision is also a matter that should be raised during a collection hearing and we may not consider it unless we determine that petitioner raised the issue at a collection hearing and received a determination that we have jurisdiction to review sec_6320 sec_6330 129_tc_107 sec_301_6320-1 proced admin regs however we will discuss this argument briefly below for the sole purpose of determining whether petitioner received following an equivalent_hearing a determination over which we have jurisdiction we shall also address petitioner’s remaining arguments in the context of the sec_6320 notices to which they relate the first notice petitioner claims that he has no recollection or record of receiving the first notice suggesting that he did not receive the notice that sec_6320 requires however respondent’s records show that the first notice was mailed to petitioner at his last_known_address and petitioner has provided us with no reason to doubt their accuracy petitioner does not claim that he requested a collection hearing in in response to the first notice within days as prescribed by sec_6320 we find that respondent complied with the requirement of sec_6320 to mail a sec_6320 notice to petitioner at his last_known_address and petitioner failed to timely request a collection hearing see pragasam v commissioner tcmemo_2006_86 finding that testimony from a taxpayer claiming that he did not receive sec_6320 notices was insufficient to overcome the commissioner’s evidence that sec_6320 notices were properly mailed to the taxpayer’s last_known_address therefore we will grant respondent’s motion to dismiss as to the unpaid taxes included on the first notice the second notice while petitioner is foreclosed from challenging respondent’s collection activities related to unpaid taxes assessed before date the date of the first notice we still must consider whether petitioner may challenge respondent’s collection activities related to the unpaid taxes respondent assessed after issuing the first notice respondent assessed sec_6672 penalties for the penalty periods in issue on date and assessed additional unpaid income_tax liabilities for and on date collectively the new assessments petitioner was entitled to a new sec_6320 notice and another opportunity to request a collection hearing with respect to the new assessments to the extent they included unpaid taxes that were not listed on the first notice sec_6320 sec_301 d a-d1 proced admin regs because petitioner did not timely request a collection hearing after receiving the second notice we must decide whether respondent mailed the second notice to petitioner’s last_known_address that decision will determine whether petitioner lost his entitlement to a collection hearing regarding the new assessments see sec_6320 inv research associates inc v commissioner t c pincite sec_301_6320-1 and proced admin regs petitioner argues that the second notice was not mailed to his last_known_address because it was mailed on date to the candlewood address but respondent should have updated his records to reflect that petitioner was residing at the boheme address at that timedollar_figure sec_6320 provides that a sec_6320 notice must be a given in person b left at the dwelling or usual place of business of such person or c sent by certified or registered mail to such person’s last_known_address as discussed above we reject petitioner’s other challenges to the validity of the second sec_6320 notice sec_301_6320-1 proced admin regs cross-references sec_301_6212-2 proced admin regs for the definition of a taxpayer’s last_known_address sec_301_6212-2 proced admin regs provides that a taxpayer’s last_known_address is generally the address that appears on his most recently filed and properly processed federal_income_tax return unless the irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs the exception to the general_rule provides the irs will update taxpayer addresses maintained in irs records by referring to data accumulated and maintained in the united_states postal service usps national change_of address database if the taxpayer’s name and last_known_address in irs records match the taxpayer’s name and old mailing address contained in the ncoa database the new address in the ncoa database is the taxpayer’s last_known_address unless the irs is given clear and concise notification of a different address the address obtained from the ncoa database is the taxpayer's last_known_address until the taxpayer files a federal tax_return with a different address or the taxpayer provides the irs with clear and concise notification of an address different from the address obtained from the ncoa database sec_301 b ii proced admin regs the treasury_decision accompanying this regulation explains that the irs will receive weekly updates of the ncoa database and will update its copy of the full ncoa database with the most recent changes of address in the weekly update t d 2001_1_cb_899 however there may be a delay of up to or weeks from the date a taxpayer notifies the usps that his or her change_of address is effective and the time the new address is posted to the irs’s automated master_file id in the first example in sec_301_6212-2 proced admin regs where the irs mails a notice to the taxpayer a month after the taxpayer has informed the usps of a new permanent address and in the interim the irs has updated its records to reflect the new address in the ncoa database the taxpayer’s last_known_address is the new address but in the second example where the irs mails a notice days after the taxpayer has informed the usps of a new permanent address and in the interim the irs has not updated its record of the taxpayer’s address the taxpayer’s last_known_address is still the old address it may be inferred that in the second example the irs would not have had sufficient time to process and post the new address in its records in determining whether the secretary mailed a sec_6320 notice to a taxpayer at his last_known_address the focus of the inquiry is the information the secretary had available to him at the time the notice was mailed see broomfield v commissioner tcmemo_2005_148 sargent v commissioner tcmemo_1992_ the inquiry under sec_6212 does not depend on the taxpayer’s actual address at that time 81_tc_42 therefore we do not consider the facts available to respondent after date petitioner filed a change_of address form with the usps with instructions to begin forwarding mail from the candlewood address to the boheme address on date respondent mailed the second notice on date days after the usps began to forward petitioner’s mail we find that respondent had sufficient time to process petitioner’s new address in his records before mailing the second notice therefore respondent failed to mail the second notice to petitioner at his last_known_address the treasury_decision accompanying sec_301_6212-2 proced admin regs reserved for the commissioner up to weeks of delay between the date the taxpayer notifies the usps that his new address is effective and the date the new address is posted to the irs’s automated master_file t d supra the regulations provide no guidance where the irs issues a notice less than a month but more than days after the taxpayer has informed the usps of a new permanent address given the level of sophistication that computer technology had reached by over years after the treasury_decision had been issued we find that there is no reason that respondent could not have updated his records in days see buffano v commissioner tcmemo_2007_32 citing sec_301_6212-2 proced admin regs approvingly the third notice petitioner argues that because the third notice was the first valid sec_6320 notice he received with respect to the new assessments and he requested a collection hearing within the 30-day limit required by sec_6320 and b his collection hearing request was timely and therefore the appeals officer wrongfully denied his hearing request respondent conceded at trial that if the first and second notices had not been valid petitioner’s hearing request in response to the third notice would have been timely because we find that the first notice did not include the new assessments and the second notice was not mailed to petitioner’s last_known_address the third notice should have been treated as a substitute sec_6320 notice entitling petitioner to a collection hearing on the new assessments respondent improperly denied petitioner’s request see sec_301_6320-1 a-a12 proced admin regs in craig v commissioner t c pincite the court stated under the facts herein where appeals issued the decision letter to petitioner in response to his timely request for a hearing we conclude that the ‘decision’ reflected in the decision letter issued to petitioner is a ‘determination’ for purposes of sec_6330 the court reasoned that an equivalent_hearing is essentially the same as a collection hearing because the appeals officer considers the same issues and follows the same procedures in both situations id furthermore a decision letter is essentially the same as a notice_of_determination except for the difference in labels and in the statements regarding the right to judicial review id pincite in craig the court found that the taxpayer did in fact receive a hearing equivalent to a collection hearing and a decision letter equivalent to a notice_of_determination id pincite while the appeals officer erroneously determined that the taxpayer could not challenge the underlying tax_liability for one of the years in issue at the equivalent_hearing the error was harmless because the taxpayer’s challenge to the underlying tax_liability for that year was frivolous id pincite the appeals officer considered the other issues that the taxpayer raised just as if they had been raised during a collection hearing id by contrast petitioner did not receive a hearing equivalent to a collection hearing and the decision letter that the appeals officer issued to petitioner was not equivalent to a notice_of_determination the appeals officer was under the mistaken belief that petitioner had already received an opportunity to challenge the new assessments and therefore refused to consider the nonconformance issue had petitioner received a collection hearing the appeals officer would have been required to consider all of the issues that petitioner raised sec_6330 the appeals officer should have considered the nonconformance issue during the equivalent_hearing because it was a challenge to the accuracy of the assessment and of whether applicable law and procedures had been followed which is a review required of the appeals officer under sec_6330 and petitioner could not have raised the issue during graham i nevertheless it is clear that the appeals officer did not consider the nonconformance issue because she mistakenly believed that petitioner was entitled only to an equivalent_hearing presumably the appeals officer would not have made this mistake had she known that the second notice was not mailed to petitioner’s last_known_address and petitioner had not had a prior opportunity to raise the nonconformance issue therefore the appeals officer did not in fact consider at the equivalent_hearing the issues she would have considered during a collection hearing while petitioner had the option to have a second conference with the appeals officer it is clear that the conference would have been futile the appeals officer told petitioner that she would not consider the nonconformance issue and she made it clear that she anticipated that petitioner would use the second conference to discuss collection alternatives this was not acceptable to petitioner because he had no interest in collection alternatives and did not want an equivalent_hearing petitioner was well acquainted with the irs the tax_court and the process of appealing the decisions of each understandably he did not want to settle for an equivalent_hearing from which there was no right to judicial review when he thought he was entitled to a collection hearing furthermore the decision letter issued to petitioner was not equivalent to a notice_of_determination because the appeals officer did not make a determination as to the nonconformance issue the appeals officer reprinted in the decision letter petitioner’s argument that the liens did not accurately reflect the liabilities listed in the graham i decision but instead of making a determination on this issue the appeals officer reiterated her mistaken belief that petitioner could not raise this issue this error was not harmless the graham i decision states that petitioner had no deficiency in but actually made an overpayment yet it appears that respondent assessed dollar_figure for unpaid income_tax liabilities for on date while it is possible that respondent mistakenly assessed penalties and labeled them as income_tax liabilities there appears to be a disparity between the amount of penalties petitioner owes for dollar_figure plu sec_50 percent of the statutory interest due on dollar_figure under sec_6653 and the amount assessed similarly the new assessments apparently include an dollar_figure assessment of income taxes for but according to the graham i decision petitioner was liable for a deficiency of only dollar_figure petitioner was also found liable for penalties of dollar_figure plu sec_50 percent of the statutory interest due on dollar_figure under sec_6653 but we can only speculate whether the assessment for includes these penalties while we do not decide at this time whether respondent’s collection activities for and were appropriate this is an issue that the appeals officer should have considered during a collection hearing and explained in a notice_of_determination however the appeals officer failed to do so conclusion because we find that the first notice complied with sec_6320 and that petitioner failed to timely request a collection hearing we will grant respondent’s motion to dismiss as to the unpaid taxes included on the first notice however because we find that the second and third notices contained new assessments not included on the first notice the second notice was not mailed to petitioner’s last_known_address as required by sec_6320 petitioner timely requested a collection hearing after receiving the third notice and respondent improperly denied petitioner’s collection hearing request as to the unpaid liabilities included in the new assessments we will deny respondent’s motion to dismiss for lack of jurisdiction on the ground that respondent asserts ie that petitioner was not entitled to a determination subject_to review by this court rather we find we do not have jurisdiction because respondent improperly denied petitioner a collection hearing to review the new assessments under sec_6320 to reflect the foregoing an appropriate order and order of dismissal for lack of jurisdiction will be entered
